Exhibit 10.3

Execution Version

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 6, 2014, by and among Avago Technologies Limited, a company
incorporated in the Republic of Singapore (the “Company”), SLP Argo I Ltd., a
Cayman Islands exempted company (“SLP Argo I”), and SLP Argo II Ltd., a Cayman
Islands exempted company (used collectively with SLP Argo I, the “Holders”).

WHEREAS, the Holders have, pursuant to that certain Note Purchase Agreement,
dated as of December 15, 2013, between the Company and the Holders (the
“Purchase Agreement”), agreed to purchase the Company’s 2.0% Senior Convertible
Notes due 2021 (the “Notes”), subject to the terms and conditions set forth
therein; and

WHEREAS, it is a condition to the closing (the “Closing”) of the transactions
contemplated by the Purchase Agreement that the Company and the Holders enter
into this Agreement at or prior to the Closing in order to grant the Holders
certain registration rights as set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Holders agree as
follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1:

“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, “control” when used with respect
to any Person has the meaning specified in Rule 12b-2 under the Exchange Act;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

“Available” means, with respect to a Registration Statement, that such
Registration Statement does not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, such that such Registration Statement will be available
for the resale of Registrable Securities.

“Black-Out Period” has the meaning set forth in Section 2(b).

“Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in New York, New York
generally are authorized or obligated by law, regulation or executive order to
close.



--------------------------------------------------------------------------------

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

“Effective Date” means the time and date that the Registration Statement filed
pursuant to Section 2(a) is first declared effective by the Commission or
otherwise becomes effective.

“Effectiveness Date” means:

(a) with respect to the initial Registration Statement required to be filed to
cover the resale by the Holders of the Registrable Securities, (i) the date such
Registration Statement is filed, if the Company is a WKSI as of such date, or
(ii) if the Company is not a WKSI as of the date such Registration Statement is
filed, the 120th day following the Closing; and

(b) with respect to any additional Registration Statements that may be required
pursuant to Section 2(a) hereof, (i) if the Company is a WKSI, the date such
additional Registration Statement is filed or (ii) if the Company is not a WKSI,
the earlier of: (x) the 120th day following the date on which the Company first
knows, or reasonably should have known, that such additional Registration
Statement is required under such Section and (y) the fifth Trading Day following
the date on which the Company is notified by the Commission that such additional
Registration Statement will not be reviewed or is no longer subject to further
review and comments.

“Effectiveness Period” has the meaning set forth in Section 2(a).

“Electing Holders” means one or more Holders that hold no less than a majority
of the Registrable Securities then held by the Holders.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means:

(a) with respect to the initial Registration Statement required to be filed to
cover the resale by the Holders of the Registrable Securities, the 10th day
following the Closing; and

(b) with respect to any additional Registration Statements that may be required
pursuant to Section 2(a) hereof, the 30th day following the date on which the
Company first knows, or reasonably should have known, that such additional
Registration Statement is required under such Section.

“Freely Tradable” means, with respect to any security, a security that is
eligible to be sold by the Holder thereof without any volume or manner of sale
restrictions under the Securities Act pursuant to Rule 144.

“Indemnified Party” has the meaning set forth in Section 5(c).

 

2



--------------------------------------------------------------------------------

“Indemnifying Party” has the meaning set forth in Section 5(c).

“Indenture” has the meaning set forth in the Purchase Agreement.

“Losses” has the meaning set forth in Section 5(a).

“Ordinary Shares” means the ordinary shares, no par value, of the Company.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Plan of Distribution” means the plan of distribution in substantially the form
attached hereto as Annex A.

“Proceeding” means a pending action, claim, suit, or proceeding (including,
without limitation, an investigation or partial proceeding, such as a
deposition) or investigation known to the Company to be threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Questionnaire” has the meaning set forth in Section 3(l).

“Registrable Securities” means (i) the Notes; (ii) the Ordinary Shares issuable
or issued upon conversion of the Notes and (iii) any securities issued as (or
issuable upon the conversion, exercise or exchange of any warrant, right or
other security that is issued as) a dividend, stock split, combination, or any
reclassification, recapitalization, merger, consolidation, exchange or any other
distribution or reorganization with respect to, or in exchange for, or in
replacement of, the securities referenced in clause (i) or (ii) (without giving
effect to any election by the Company therein), above or this clause (iii);
provided, however, that the term “Registrable Securities” shall exclude in all
cases any securities (1) sold or exchanged by a Person pursuant to an effective
registration statement under the Act or in compliance with Rule 144, (2) that
are Freely Tradable (it being understood that for purposes of determining
eligibility for resale under clause (2) of this proviso, no securities held by
any Holder shall be considered Freely Tradable (x) to the extent such Holder
reasonably determines that it is an Affiliate of the Company or (y) whenever the
Holders own Notes in an aggregate principal amount of at least $100,000,000) or
(3) that shall have ceased to be outstanding.

“Registration Statement” means a registration statement in the form required to
register the resale of the Registrable Securities, and including the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

 

3



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 433” means Rule 433 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Suspension Notice” has the meaning set forth in Section 3(k)(B).

“Trading Day” means a day during which trading in the Ordinary Shares generally
occurs.

“Trading Market” means the principal national securities exchange on which the
Ordinary Shares are listed.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations promulgated by the Commission thereunder, as the
same may be amended or succeeded from time to time.

“Use Notice” has the meaning set forth in Section 3(k).

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

2. Registration.

(a) On or prior to each Filing Date, the Company will use reasonable best
efforts to prepare and file with the Commission a Registration Statement
covering the resale of all Registrable Securities not already covered by an
existing and effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415. The Registration Statement (i) shall be
on Form S-3 (except if the Company is not then eligible to register for

 

4



--------------------------------------------------------------------------------

resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form for such purpose) and, if the Company is a
WKSI as of the Filing Date, shall be an Automatic Shelf Registration Statement
and (ii) shall contain (except if otherwise requested by the Electing Holders or
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) the Plan of Distribution. The Company will use
its reasonable best efforts to cause the Registration Statement to be declared
effective or otherwise to become effective under the Securities Act as soon as
possible but, in any event, no later than the Effectiveness Date, and will use
its reasonable best efforts to keep the Registration Statement (or a replacement
Registration Statement) continuously effective under the Securities Act until
the registration rights under this Agreement terminate in accordance with
Section 2(c) (the “Effectiveness Period”). In addition, the Company will,
promptly and from time to time, use reasonable best efforts to file such
additional Registration Statements to cover resales of any Registrable
Securities which are not registered for resale pursuant to a pre-existing
Registration Statement no later than the Filing Date with respect thereto, and
will use its reasonable best efforts to cause such Registration Statement to be
declared effective or otherwise to become effective under the Securities Act as
soon as practicable after the applicable Filing Date but, in any event, no later
than the applicable Effectiveness Date, and will use its reasonable best efforts
to keep the Registration Statement continuously effective under the Securities
Act at all times during the Effectiveness Period; provided that, the Company
will not be obligated to update the Registration Statement and no sales may made
under the applicable Registration Statement during any Black-Out Period of which
the Holders have received actual notice; provided further that, the Company will
not be obligated to amend the Registration Statement (which amendment may be
effected through a Prospectus) or file any additional Registration Statement to
add additional Holders as selling securityholders therein until such time as the
Company has received completed Questionnaires with respect to at least
$100,000,000 aggregate principal amount of Registrable Securities and in no
event more than once in any fiscal quarter.

(b) If the Company at any time during a period the Registration Statement is
effective reasonably determines in good faith and in its reasonable judgment
that (i) the ongoing registration would be reasonably likely to materially
interfere with a bona fide business or financing transaction of the Company,
would require premature disclosure of information (the premature disclosure of
which could materially and adversely affect the Company) or would otherwise be
seriously detrimental to the Company or (ii) that the Registration Statement is
subject to a stop order, is no longer effective or is otherwise not Available
for use, the Company may suspend sales of securities pursuant to the
Registration Statement for a period of not more than seventy five
(75) consecutive calendar days or an aggregate of one hundred twenty (120) days
in any twelve month period (a “Black-Out Period”) and agrees to (i) furnish to
each Holder a certificate signed by an officer of the Company to that effect and
(ii) notify each Holder promptly upon each of the commencement and termination
of each Black-Out Period. Each Holder agrees that, upon any such notice from the
Company, it will forthwith discontinue disposition of Registrable Securities
pursuant to the Registration Statement until receipt of the Company’s notice as
to the termination of the Black-Out Period. Each of the Holders agree to keep
the notice of Black-Out Period confidential and shall not disclose such notice
or reasons to any Person other than such Holder’s legal counsel or as required
by law.

(c) The registration rights granted under this Section 2 shall automatically
terminate upon the earliest of (i) such time as there are no outstanding
Registrable Securities, (ii) such time as the Holders, together with all
Affiliates, hold Registrable Securities with an aggregate principal amount of
less than $100,000,000 and (iii) August 15, 2021.

 

5



--------------------------------------------------------------------------------

3. Registration Procedures.

The procedures to be followed by the Company and each selling Holder, and the
respective rights and obligations of the Company and such Holders, with respect
to the preparation, filing and effectiveness of a Registration Statement, and
the distribution of Registrable Securities pursuant thereto, are as follows:

(a) At or before the Effective Date of any Registration Statement, the Company
shall qualify the Indenture under the Trust Indenture Act. In the event that
such qualification would require appointment of a new trustee under the
Indenture, the Company shall appoint a new trustee thereunder pursuant to the
applicable provisions of the Indenture.

(b) The Company will, at least five (5) Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto (other than any amendment or supplement made through the incorporation
by reference of ordinary course Exchange Act filings), (i) furnish to the
Holders copies of all such documents proposed to be filed, which documents will
be subject to the reasonable review of such Holders and (ii) use its reasonable
best efforts to address in each such document when so filed with the Commission
such comments as the Holders reasonably shall propose.

(c) Subject to Section 2, the Company will use reasonable best efforts to
(i) prepare and file with the Commission such amendments, including
post-effective amendments, and supplements to each Registration Statement and
the Prospectus used in connection therewith as may be necessary under applicable
law with respect to the disposition of all Registrable Securities covered by
such Registration Statement and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; and
(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably possible provide the Holders true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that pertains to the Holders as selling
securityholders but not any comments that would result in the disclosure to the
Holders of material and non-public information concerning the Company.

(d) The Company will comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the Registration Statements
and the disposition of all Registrable Securities covered by each Registration
Statement.

(e) The Company will notify the Holders as promptly as reasonably possible
(i) of the issuance by the Commission of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; and (ii) of
the receipt by the Company of any notification with respect to the suspension of
the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose.

 

6



--------------------------------------------------------------------------------

(f) The Company will use reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement, at the earliest
practicable moment, or if any such order or suspension is made effective during
any Black-Out Period, at the earliest practicable moment after the Black-Out
Period is over.

(g) During the Effectiveness Period, the Company will furnish to each Holder,
without charge, at least one conformed copy of each Registration Statement and
each amendment thereto and all exhibits to the extent requested by such Person
(including those incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company will not have any
obligation to provide any document pursuant to this clause that is available on
the EDGAR system.

(h) The Company will promptly deliver to each Holder, without charge, as many
copies of each Prospectus or Prospectuses (other than any amendment or
supplement made through the incorporation by reference of ordinary course
Exchange Act filings) as such Persons may reasonably request during the
Effectiveness Period. The Company consents to the use of such Prospectus and
each amendment or supplement thereto by each of the selling Holders in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto in accordance with this
Agreement.

(i) The Company will, prior to any public offering of Registrable Securities,
use reasonable best efforts to register or qualify or cooperate with the selling
Holders in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the applicable state securities or blue sky laws of those
jurisdictions within the United States as any Holder reasonably requests in
writing to keep each such registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and use its reasonable best efforts to
do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statements; provided, that the Company will not be required to
(i) qualify generally to do business or as a dealer in securities in any
jurisdiction where it is not then so qualified or (ii) take any action which
would subject the Company to general service of process or any material tax in
any such jurisdiction where it is not then so subject.

(j) The Company will cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statements, which
certificates shall be free, to the extent permitted by the Indenture, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may request in
writing. In connection therewith, if required by the Company’s transfer agent,
the Company will promptly after the effectiveness of the Registration Statement
cause an opinion of counsel as to the effectiveness of the Registration
Statement to be delivered to its transfer agent when and as required by such
transfer agent from time to time, together with any other authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without legend
upon sale by the holder of such shares of Registrable Securities under the
Registration Statement.

 

7



--------------------------------------------------------------------------------

(k) Subject to Section 2, the Company will use reasonable best efforts to
prepare such supplements or amendments, including a post-effective amendment, if
required by applicable law, to each applicable Registration Statement and file
any other required document so that such Registration Statement will be
Available at all times during the Effectiveness Period; provided, that no such
supplement, amendment or filing will be required during a Black-Out Period. No
later than 8:00 p.m. (New York time) on any Trading Day on which the Company
receives a written notice (a “Use Notice”) prior to 2:00 p.m. (New York time) on
such Trading Day (or if such request is received after 2:00 p.m. (New York
time), no later than 8:00 p.m. (New York time) on the following Trading Day)
from a Holder that such Holder intends to use the Registration Statement to
resell Registrable Securities, the Company will (A) provide written confirmation
to such Holder that the applicable Registration Statement is Available or
(B) provide written notice (a “Suspension Notice”) that the use of such
Registration Statement is suspended due to a Black-Out Period. No Suspension
Notice will contain the reason for the Black-Out Period. The Company will
promptly provide the Holders written notice when the Black-Out Period ends. If a
Black-Out Period commences during any 30 Trading Day period following delivery
of a Use Notice and a notice from the Company under clause (A) above, the
Company will provide as promptly as practicable the Holders with written notice
thereof and that the Registration Statement is no longer Available.

(l) Notwithstanding any other provision of the Agreement, no Holder of
Registrable Securities may include any of its Registrable Securities in the
Registration Statement pursuant to this Agreement unless the Holder furnishes to
the Company a completed questionnaire substantially in the form of Exhibit A
(the “Questionnaire”) for use in connection with the Registration Statement at
least ten (10) Trading Days prior to the filing of the Registration Statement or
an amendment thereof. Each Holder who intends to include any of its Registrable
Securities in the Registration Statement shall promptly furnish the Company in
writing such other information as the Company may reasonably request in writing.

(m) The Holders may distribute the Registrable Securities by means of up to two
underwritten offerings; provided that (a) the Electing Holders provide written
notice to the Company of their intention to distribute Registrable Securities by
means of an underwritten offering, (b) the managing underwriter or underwriters
thereof shall be designated by the Electing Holders; provided, however, that
such designated managing underwriter or underwriters shall be reasonably
acceptable to the Company, (c) each Holder participating in such underwritten
offering agrees to sell such Holder’s Registrable Securities on the basis
provided in any underwriting arrangements approved by the persons entitled
selecting the managing underwriter or underwriters hereunder and (d) each Holder
participating in such underwritten offering completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements. The Company hereby agrees with each Holder that, in connection
with any underwritten offering in accordance with the terms hereof, it will
negotiate in good faith and execute all indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, including using reasonable best efforts to procure customary legal
opinions and auditor “comfort” letters.

 

8



--------------------------------------------------------------------------------

(n) In the event the Holders seek to complete an underwritten offering pursuant
to Section 3(l), for a reasonable period prior to the filing of any Registration
Statement, and throughout the Effectiveness Period, the Company will make
available upon reasonable notice at the Company’s principal place of business or
such other reasonable place for inspection by the managing underwriter or
underwriters selected in accordance with Section 3(l), such financial and other
information and books and records of the Company, and cause the officers,
employees, counsel and independent certified public accountants of the Company
to respond to such inquiries, as shall be reasonably necessary (and in the case
of counsel, not violate an attorney-client privilege in such counsel’s
reasonable belief), to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that the foregoing
inspection and information gathering on behalf of the Holders (and any managing
underwriter or underwriters) shall be conducted by legal counsel to the Holders
(and legal counsel to such managing underwriter or underwriters); provided
further, that each such party shall be required to maintain in confidence and
not to disclose to any other Person any information or records reasonably
designated by the Company as being confidential, until such time as (A) such
information becomes a matter of public record (whether by virtue of its
inclusion in the Registration Statement or in any other manner other than
through the release of such information by any Person afforded access to such
information pursuant hereto), or (B) such Person shall be required so to
disclose such information pursuant to a subpoena or order of any court or other
governmental agency or body having jurisdiction over the matter (subject to the
requirements of such order, and only after such Person shall have given the
Company prompt prior written notice of such requirement).

4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with their obligations under this Agreement
(excluding any underwriting discounts and selling commissions, but including all
legal fees and expenses of one legal counsel to the Holders) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Trading Market, and (B) in compliance with
applicable state securities or blue sky laws), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the Electing Holders included in the
Registration Statement), (iii) messenger, telephone and delivery expenses,
(iv) fees and disbursements of counsel for the Company, (v) Securities Act
liability insurance, if the Company so desires such insurance, and (vi) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of their internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of their
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder. For the avoidance of doubt, each Holder shall pay all underwriting
and placement discounts and commissions, agency and placement fees, brokers’
commissions and transfer taxes, if any, relating to the sale or disposition of
such Holder’s Registrable Securities. In addition to the foregoing, the Company
shall pay the reasonable legal fees and expenses of the single counsel to the
Holders in connection with the Registration Statement (not to exceed $25,000 in
the aggregate).

 

9



--------------------------------------------------------------------------------

5. Indemnification.

(a) Indemnification by the Company. The Company will, notwithstanding any
termination of this Agreement, jointly and severally, indemnify and hold
harmless each Holder and each underwriter, broker-dealer or selling agent, if
any, which facilitates the disposition of Registrable Securities, the officers,
directors, agents, partners, members, stockholders and employees of each of
them, each Person who controls any such Holder, underwriter, broker-dealer or
selling agent (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus (including, without limitation, any “issuer
free writing prospectus” as defined in Rule 433), or any “road show” (as defined
in Rule 433 of the rules and regulations of the Commission under the Securities
Act) that does not otherwise constitute an “issuer free writing prospectus,” or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus (including, without
limitation, any “issuer free writing prospectus” as defined in Rule 433) or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (i) such
Losses arise out of or are based upon any untrue statements, alleged untrue
statements, omissions or alleged omissions that are based solely upon
information regarding such Holder, underwriter, broker-dealer or selling agent
furnished in writing to the Company by such Person expressly for use therein in
the Questionnaire or pursuant to Section 3(l) or (ii) such Losses arise out of
or are based upon transfers of Registrable Securities during a Black-Out Period
of which the Holders received actual notice. The Company shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding of
which the Company is aware in connection with the transactions contemplated by
this Agreement.

(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising solely out of
or based solely upon any untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus (including,
without limitation, any “issuer free writing prospectus” as defined in Rule
433), or in any amendment or supplement thereto, or arising solely out of or
based solely upon any omission of a material fact required to be stated therein
or necessary to make the statements therein (in the case of any Prospectus, or
any form of prospectus (including, without limitation, any “issuer free writing
prospectus” as defined in Rule 433) or supplement thereto, in light of the
circumstances under which they were made) not

 

10



--------------------------------------------------------------------------------

misleading to the extent, but only to the extent, that such untrue statements or
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by such Holder in the Questionnaire or pursuant thereto.
In no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall be permitted to assume the defense thereof, including the employment
of counsel reasonably satisfactory to the Indemnified Party (whose approval
shall not be unreasonably withheld) and the payment of all fees and expenses
incurred in connection with defense thereof; provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding (whose approval shall not be
unreasonably withheld); or (3) the named parties to any such Proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, and such Indemnified Party shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnified Party and the Indemnifying Party (in which case,
if such Indemnified Party notifies the Indemnifying Party in writing that it
elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding and does not include a statement
as to or any admission of fault, culpability or failure to act by any
Indemnified Party.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, promptly upon receipt of written
notice thereof to the Indemnifying Party (regardless

 

11



--------------------------------------------------------------------------------

of whether it is ultimately determined that an Indemnified Party is not entitled
to indemnification hereunder; provided that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 5(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder, net of any stock
transfer taxes or underwriting or brokers’ commissions paid by such Holder, from
the sale of the Registrable Securities subject to the Proceeding exceeds the
amount of any damages, indemnity or contribution that such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

6. Facilitation of Sales Pursuant to Rule 144. To the extent it shall be
required to do so under the Exchange Act, the Company shall timely file the
reports required to be filed by it under the Exchange Act or the Securities Act
(including the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144) and submit all required Interactive Data
Files (as defined in Rule 11 of Regulation S-T of the Commission), and shall
take such further action as any Holder may reasonably request, all to the extent
required from

 

12



--------------------------------------------------------------------------------

time to time to enable the Holders to sell Registrable Securities without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144. Upon the request of any Holder in connection with that
Holder’s sale pursuant to Rule 144, the Company shall deliver to such Holder a
written statement as to whether it has complied with such requirements.

7. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages alone would not provide adequate compensation
for any Losses incurred by reason of a breach by it of any of the provisions of
this Agreement and further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.

(b) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, that it will not commence a disposition of
Registrable Securities under the Registration Statement until such Holder has
received (A) written confirmation from the Company of the availability of the
Registration Statement as described in Section 3(k)(A), (B) written confirmation
from the Company that the Black-Out Period has ceased as described in
Section 3(k) or (C) copies of the supplemented Prospectus and/or amended
Registration Statement as described in Section 3(k), and, in each case, has also
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement. The Company may provide appropriate stop orders to enforce the
provisions of this paragraph.

(c) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Electing
Holders. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

 

13



--------------------------------------------------------------------------------

(d) Notices. Except where explicitly stated otherwise, any and all notices or
other communications or deliveries required or permitted to be provided
hereunder shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile or electronic mail as specified in this Section prior to
5:00 p.m. (New York time) on a Business Day, (ii) the Business Day after the
date of transmission, if such notice or communication is delivered via facsimile
or electronic mail as specified in this Agreement later than 5:00 p.m. (New York
time) on any date and earlier than 11:59 p.m. (New York time) on such date,
(iii) the Business Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given. The address for such notices and
communications shall be as follows:

 

  (i) If to the Company, addressed as follows:

Avago Technologies Limited

c/o Avago Technologies U.S. Inc.

350 West Trimble Road, Building 90

San Jose, CA 95131

Attention: Anthony E. Maslowski and Patricia H. McCall

Facsimile No.: (408) 435-6773

E-mail: anthony.maslowski@avagotech.com

    phmccall@avagotech.com

with a copy to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Attention: Christopher Kaufman, Anthony Richmond and Gregory Rodgers

Facsimile No.: (650) 463-2600

Email: christopher.kaufman@lw.com

    anthony.richmond@lw.com

    greg.rodgers@lw.com

 

(b) If to any Holder, addressed as follows:

Silver Lake Partners

2775 Sand Hill Road, Suite 100

Menlo Park, California 94025

Facsimile: (650) 233-8125

Attention: Karen King

Email: Karen.King@SilverLake.com

and:

Silver Lake Partners

9 West 57th Street, 32nd Floor

New York, NY 10019

Facsimile: (212) 981-3535

Attention: Andrew J. Schader

Email: Andy.Schader@SilverLake.com

with a copy to:

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, California 94304

Facsimile: (650) 251-5002

Attention: William H. Hinman, Jr.

Email: WHinman@stblaw.com

 

14



--------------------------------------------------------------------------------

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder; provided, however, that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Indenture. The
Company may not assign (other than by operation of law) its rights or
obligations hereunder without the prior written consent of the Electing Holders.
The Holders may not assign their rights and obligations hereunder (other than by
operation of law); provided that a Holder may assign its rights and obligations
hereunder to an Affiliate of such Holder and to any Person that has acquired the
Notes or Ordinary Shares in connection with any foreclosure of any Notes or
Ordinary Shares pledged in connection with the Back Leverage (as defined in the
Purchase Agreement). Upon any distribution of the Registrable Securities to the
limited partners of a Holder, this Agreement shall inure to the benefit of and
be binding upon such limited partners receiving the Registrable Securities.

(f) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile or electronic mail
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such signature delivered by facsimile or
electronic mail transmission were the original thereof.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(h) Submission to Jurisdiction. Each of the parties to this Agreement
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of New York sitting in New
York County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any Proceeding arising
out of or relating to this Agreement, or for the recognition or enforcement of
any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such Proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such Proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(i) Waiver of Venue. Each of the parties to this Agreement irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law,
(i) any objection that it

 

15



--------------------------------------------------------------------------------

may now or hereafter have to the laying of venue of any Proceeding arising out
of or relating to this Agreement in any court referred to in Section 7(h) and
(ii) the defense of an inconvenient forum to the maintenance of such Proceeding
in any such court.

(j) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(l) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, and supersedes all
other prior agreements and understandings, both written and oral, between the
parties, with respect to the subject matter hereof.

(m) Headings; Section References. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof. Unless otherwise stated, references to Sections, Schedules and
Exhibits are to the Sections, Schedules and Exhibits of this Agreement.

[Signature Pages Follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

AVAGO TECHNOLOGIES LIMITED By:  

/s/ Anthony E. Maslowski

Name:   Anthony E. Maslowski Title:   Chief Financial Officer

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as of the date first written above.

 

HOLDERS: SLP ARGO I LTD. By:  

/s/ Kenneth Hao

Name:  

Kenneth Hao

Title:   Authorized Signatory SLP ARGO II LTD. By:  

/s/ Kenneth Hao

Name:  

Kenneth Hao

Title:   Authorized Signatory

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

The selling securityholders, including their pledgees, donees, transferees,
distributees, beneficiaries or other successors in interest, may from time to
time offer some or all of the notes or ordinary shares (collectively,
“Securities”) covered by this prospectus. To the extent required, this
prospectus may be amended and supplemented from time to time to describe a
specific plan of distribution.

The selling securityholders will not pay any of the costs, expenses and fees in
connection with the registration and sale of the shares covered by this
prospectus, but they will pay any and all underwriting discounts, selling
commissions and stock transfer taxes, if any, attributable to sales of the
shares. We will not receive any proceeds from the sale of our notes and ordinary
shares covered hereby.

The selling securityholders may sell the Securities covered by this prospectus
from time to time, and may also decide not to sell all or any of the Securities
that they are allowed to sell under this prospectus. The selling securityholders
will act independently of us in making decisions regarding the timing, manner
and size of each sale. These dispositions may be at fixed prices, at market
prices prevailing at the time of sale, at prices related to such prevailing
market prices, at varying prices determined at the time of sale, or at privately
negotiated prices. Sales may be made by the selling securityholders in one or
more types of transactions, which may include:

 

  •   purchases by underwriters, dealers and agents who may receive compensation
in the form of underwriting discounts, concessions or commissions from the
selling securityholders and/or the purchasers of the Securities for whom they
may act as agent;

 

  •   one or more block transactions, including transactions in which the broker
or dealer so engaged will attempt to sell the Securities as agent but may
position and resell a portion of the block as principal to facilitate the
transaction, or in crosses, in which the same broker acts as an agent on both
sides of the trade;

 

  •   ordinary brokerage transactions or transactions in which a broker solicits
purchases;

 

  •   purchases by a broker-dealer or market maker, as principal, and resale by
the broker-dealer for its account;

 

  •   the pledge of Securities for any loan or obligation, including pledges to
brokers or dealers who may from time to time effect distributions of Securities;

 

  •   short sales or transactions to cover short sales relating to the
Securities;



--------------------------------------------------------------------------------

  •   one or more exchanges or over the counter market transactions;

 

  •   through distribution by a selling securityholder or its successor in
interest to its members, general or limited partners or shareholders (or their
respective members, general or limited partners or shareholders);

 

  •   privately negotiated transactions;

 

  •   the writing of options, whether the options are listed on an options
exchange or otherwise;

 

  •   distributions to creditors and equity holders of the selling
securityholders; and

 

  •   any combination of the foregoing, or any other available means allowable
under applicable law.

A selling securityholder may also resell all or a portion of its Securities in
open market transactions in reliance upon Rule 144 under the Securities Act
provided it meets the criteria and conforms to the requirements of Rule 144.

The selling securityholders may enter into sale, forward sale and derivative
transactions with third parties, or may sell securities not covered by this
prospectus to third parties in privately negotiated transactions. If the
applicable prospectus supplement indicates, in connection with those sale,
forward sale or derivative transactions, the third parties may sell securities
covered by this prospectus and the applicable prospectus supplement, including
in short sale transactions and by issuing securities that are not covered by
this prospectus but are exchangeable for or represent beneficial interests in
the ordinary shares. The third parties also may use shares received under those
sale, forward sale or derivative arrangements or shares pledged by the selling
securityholder or borrowed from the selling securityholders or others to settle
such third-party sales or to close out any related open borrowings of ordinary
shares. The third parties may deliver this prospectus in connection with any
such transactions. Any third party in such sale transactions will be an
underwriter and will be identified in the applicable prospectus supplement (or a
post-effective amendment to the registration statement of which this prospectus
is a part).

In addition, the selling securityholders may engage in hedging transactions with
broker-dealers in connection with distributions of Securities or otherwise. In
those transactions, broker-dealers may engage in short sales of securities in
the course of hedging the positions they assume with selling securityholders.
The selling securityholders may also sell securities short and redeliver
securities to close out such short positions. The selling securityholders may
also enter into option or other transactions with broker-dealers which require
the delivery of securities to the broker-dealer. The broker-dealer may then
resell or otherwise transfer such securities pursuant to this prospectus. The
selling securityholders also may loan or pledge shares, and the borrower or
pledgee may sell or otherwise transfer the Securities so loaned or pledged
pursuant to this prospectus. Such borrower or pledgee also may transfer those
Securities to investors in our securities or the selling securityholders’
securities or in connection with the offering of other securities not covered by
this prospectus.



--------------------------------------------------------------------------------

To the extent necessary, we may amend or supplement this prospectus from time to
time to describe a specific plan of distribution. We will file a supplement to
this prospectus, if required, upon being notified by the selling securityholders
that any material arrangement has been entered into with a broker-dealer for the
sale of shares through a block trade, offering or a purchase by a broker or
dealer. The applicable prospectus supplement will set forth the specific terms
of the offering of securities, including:

 

  •   the number of Securities offered;

 

  •   the price of such Securities;

 

  •   the proceeds to the selling securityholders from the sale of such
Securities;

 

  •   the names of the underwriters or agents, if any;

 

  •   any underwriting discounts, agency fees or other compensation to
underwriters or agents; and

 

  •   any discounts or concessions allowed or paid to dealers.

The selling securityholders may, or may authorize underwriters, dealers and
agents to, solicit offers from specified institutions to purchase Securities
from the selling securityholders at the public offering price listed in the
applicable prospectus supplement. These sales may be made under “delayed
delivery contracts” or other purchase contracts that provide for payment and
delivery on a specified future date. Any contracts like this will be described
in and be subject to the conditions listed in the applicable prospectus
supplement.

Broker-dealers or agents may receive compensation in the form of commissions,
discounts or concessions from the selling securityholders. Broker-dealers or
agents may also receive compensation from the purchasers of Securities for whom
they act as agents or to whom they sell as principals, or both. Compensation as
to a particular broker-dealer might be in excess of customary commissions and
will be in amounts to be negotiated in connection with transactions involving
securities. In effecting sales, broker-dealers engaged by the selling
securityholders may arrange for other broker-dealers to participate in the
resales.

In connection with sales of Securities covered hereby, the selling
securityholders and any underwriter, broker-dealer or agent and any other
participating broker-dealer that executes sales for the selling securityholders
may be deemed to be an “underwriter” within the meaning of the Securities Act of
1933, as amended (the “Securities Act”). Accordingly, any profits realized by
the selling securityholders and any compensation earned by such underwriter,
broker-dealer or agent may be deemed to be underwriting discounts and
commissions. Because the selling securityholders may be deemed to be
“underwriters” under the Securities Act, the selling securityholders must
deliver this prospectus and any prospectus supplement in the manner required by
the Securities Act. This prospectus delivery requirement may be satisfied
through the facilities of the NASDAQ Global Select Market in accordance with
Rule 153 under the Securities Act or satisfied in accordance with Rule 174 under
the Securities Act.



--------------------------------------------------------------------------------

We and the selling securityholders have agreed to indemnify each other against
certain liabilities, including liabilities under the Securities Act. In
addition, we or the selling securityholders may agree to indemnify any
underwriters, broker-dealers and agents against or contribute to any payments
the underwriters, broker-dealers or agents may be required to make with respect
to, civil liabilities, including liabilities under the Securities Act.
Underwriters, broker-dealers and agents and their affiliates are permitted to be
customers of, engage in transactions with, or perform services for us and our
affiliates or the selling securityholders or their affiliates in the ordinary
course of business.

The selling securityholders will be subject to applicable provisions of
Regulation M of the Securities Exchange Act of 1934 and the rules and
regulations thereunder, which provisions may limit the timing of purchases and
sales of any of the Securities by the selling securityholders. Regulation M may
also restrict the ability of any person engaged in the distribution of the
Securities to engage in market-making activities with respect to the Securities.
These restrictions may affect the marketability of such Securities.

In order to comply with applicable securities laws of some states, the
Securities may be sold in those jurisdictions only through registered or
licensed brokers or dealers. In addition, in certain states the Securities may
not be sold unless they have been registered or qualified for sale in the
applicable state or an exemption from the registration or qualification
requirements is available. In addition, any Securities of a selling
securityholder covered by this prospectus that qualify for sale pursuant to Rule
144 under the Securities Act may be sold in open market transactions under Rule
144 rather than pursuant to this prospectus.

In connection with an offering of Securities under this prospectus, the
underwriters may purchase and sell securities in the open market. These
transactions may include short sales, stabilizing transactions and purchases to
cover positions created by short sales. Short sales involve the sale by the
underwriters of a greater number of securities than they are required to
purchase in an offering. Stabilizing transactions consist of certain bids or
purchases made for the purpose of preventing or retarding a decline in the
market price of the securities while an offering is in progress.

The underwriters also may impose a penalty bid. This occurs when a particular
underwriter repays to the underwriters a portion of the underwriting discount
received by it because the underwriters have repurchased securities sold by or
for the account of that underwriter in stabilizing or short-covering
transactions.

These activities by the underwriters may stabilize, maintain or otherwise affect
the market price of the Securities offered under this prospectus. As a result,
the price of the

Securities may be higher than the price that otherwise might exist in the open
market. If these activities are commenced, they may be discontinued by the
underwriters at any time. These transactions may be effected on the NASDAQ
Global Select Market or another securities exchange or automated quotation
system, or in the over-the-counter market or otherwise.

Where interest, discount income, prepayment fee, redemption premium or break
cost is derived from the Securities by any person who is not resident in
Singapore and who carries on any operations in Singapore through a permanent
establishment in Singapore, the tax exemption



--------------------------------------------------------------------------------

available for qualifying debt securities (subject to certain conditions) under
the Income Tax Act, Chapter 134 of Singapore (“Income Tax Act”), shall not apply
if such person acquires the Securities using the funds and profits of such
person’s operations through a permanent establishment in Singapore. Any person
whose interest, discount income, prepayment fee, redemption premium or break
cost derived from the Securities is not exempt from tax (including for the
reasons described above) shall include such income in a return of income made
under the Income Tax Act.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

SELLING SECURITYHOLDER QUESTIONNAIRE

Reference is made to that certain registration rights agreement (the
“Registration Rights Agreement”), dated as of May 6, 2014, by and among Avago
Technologies Limited (the “Company”), SLP Argo I Ltd. and SLP Argo II Ltd.
Capitalized terms used and not defined herein shall have the meanings given to
such terms in the Registration Rights Agreement.

The undersigned Holder (the “Selling Securityholder”) of the Registrable
Securities is providing this Selling Securityholder Questionnaire pursuant to
Section 3(l) of the Registration Rights Agreement. The Selling Securityholder,
by signing and returning this Selling Securityholder Questionnaire, understands
that it will be bound by the terms and conditions of this Selling Securityholder
Questionnaire and the Registration Rights Agreement. The Selling Securityholder
hereby acknowledges its indemnity obligations pursuant to Section 5(b) of the
Registration Rights Agreement.

The Selling Securityholder provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

(1)    (a)    Full Legal Name of Selling Securityholder:      

 

      (b)    Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in (3) below are held:      

 

      (c)    Full Legal Name of DTC Participant (if applicable and if not the
same as (b) above) through which Registrable Securities listed in (3) below are
held:      

 

   (2)    Address for Notices to Selling Securityholder:      

 

        

 

  

Telephone (including area code):   

 

   Fax (including area code):   

 

   Contact Person:   

 

  

(3)    Beneficial Ownership of Registrable Securities:         

 

   (a)    Type and Principal Amount/Number of Registrable Securities
beneficially owned:      

 

   (b)    CUSIP No(s). of such Registrable Securities beneficially owned:      

 

   (4)    Beneficial Ownership of Other Securities of the Company Owned by the
Selling Securityholder with Respect to Which Item 403 or Item 507 of Regulation
S-K Requires Disclosure in the Prospectus to Which This Questionnaire Relates
(“Other Securities”):

 

   Except as set forth below in this Item (4), the Selling Securityholder is not
the beneficial or registered owner of any Other Securities of the Company other
than the Registrable Securities listed above in Item (3).    (a)    Type and
Amount of Other Securities beneficially owned by the Selling Securityholder:   
  

 

  



--------------------------------------------------------------------------------

(b)    CUSIP No(s). of such Other Securities beneficially owned: (5)   
Relationship with the Company:    Except as set forth below, neither the Selling
Securityholder nor any of its affiliates, officers, directors or principal
equity holders (5% or more) has held any position or office or has had any other
material relationship with the Company (or its predecessors or affiliates)
during the past three years. State any exceptions here: (6)    Is the Selling
Securityholder a registered broker-dealer? Yes    ¨          No    ¨         

If “Yes”, please answer subsection (a) and subsection (b):          (a) Did the
Selling Securityholder acquire the Registrable Securities as compensation for
underwriting/broker-dealer activities to the Company?       Yes    ¨            
No    ¨             (b) If you answered “No” to question 6(a), please explain
your reason for acquiring the Registrable Securities:      

 

        

 

  

(7)    Is the Selling Securityholder an affiliate of a registered broker-dealer?
Yes    ¨          No    ¨         

If “Yes”, please identify the registered broker-dealer(s), describe the nature
of the affiliation(s) and answer subsection (a) and subsection (b):

 

  

 

      (a) Did the Selling Securityholder purchase the Registrable Securities in
the ordinary course of business (if no, please explain)?    Yes    ¨            
No    ¨          Explain:               

 

  

 

      (b) Did the Selling Securityholder have an agreement or understanding,
directly or indirectly, with any person to distribute the Registrable Securities
at the same time the Registrable Securities were originally purchased (if yes,
please explain)?    Yes    ¨             No    ¨         



--------------------------------------------------------------------------------

Explain:               

(8)    Is the Selling Securityholder a non-public entity? Yes    ¨          No
   ¨         

If “Yes”, please answer subsection (a):   

(a) Identify the natural person or persons that have voting or investment
control over the Registrable Securities that the non-public entity owns:

(9)    Plan of Distribution:

The Selling Securityholder (including its donees and pledgees) intends to
distribute the Registrable Securities listed above in Item (3) pursuant to the
Registration Statement in accordance with [the Plan of Distribution attached as
Annex A to the Registration Rights Agreement] [            ].

The Selling Securityholder acknowledges that it understands its obligations to
comply with the provisions of the Securities Exchange Act of 1934, as amended,
and the rules thereunder relating to stock manipulation, particularly Regulation
M thereunder (or any successor rules or regulations), in connection with any
offering of Registrable Securities pursuant to the Shelf Registration Agreement.
The Selling Securityholder agrees that neither it nor any person acting on its
behalf will engage in any transaction in violation of such provisions.

Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Securityholder against certain
liabilities.

In the event the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company such that such securities remain
Registrable Securities under the Registration Rights Agreement, the Selling
Securityholder agrees to notify the transferee(s) at the time of the transfer of
its rights and obligations under this Selling Securityholder Questionnaire and
the Registration Rights Agreement.

In accordance with the Selling Securityholder’s obligation under the
Registration Rights Agreement to provide such information as may be required by
law or by the staff of the Commission for inclusion in the Registration
Statement, the Selling Securityholder agrees to promptly notify the Company of
any inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the Registration Statement
remains effective. All notices to the Selling Securityholder pursuant to the
Registration Rights Agreement shall be made in writing, by hand-delivery,
first-class mail, or air courier guaranteeing overnight delivery to the address
set forth below.

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such



--------------------------------------------------------------------------------

information in the Registration Statement and the related Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related Prospectus.

By signing below, the undersigned agrees that if the Company notifies the
undersigned that the Registration Statement is not available pursuant to the
terms of the Registration Rights Agreement, the undersigned will suspend use of
the Prospectus until notice from the Company that the Prospectus is again
available.

Once this Selling Securityholder Questionnaire is executed by the undersigned
and received by the Company, the terms of this Selling Securityholder
Questionnaire, and the representations, warranties and agreements contained
herein, shall be binding on, shall inure to the benefit of and shall be
enforceable by the respective successors, heirs, personal representatives, and
assigns of the Company and the undersigned with respect to the Registrable
Securities beneficially owned by the undersigned and listed in Item (3) above.
This Selling Securityholder Questionnaire shall be governed by and construed in
accordance with the laws of the State of New York without regard to choice of
laws or conflicts of laws provisions thereof that would require the application
of the laws of any other jurisdiction.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Securityholder Questionnaire to be executed and delivered either in
person or by its duly authorized agent.

Dated:                                                      

 

 

Beneficial Owner By:  

 

Name:  

 

Title:  

 

PLEASE RETURN THE COMPLETED AND EXECUTED

SELLING SECURITYHOLDER QUESTIONNAIRE TO THE COMPANY AT:

Avago Technologies Limited

c/o Avago Technologies U.S. Inc.

350 West Trimble Road, Building 90

San Jose, CA 95131

Attention: Anthony E. Maslowski and Patricia H. McCall

Facsimile No.: (408) 435-6773

E-mail: anthony.maslowski@avagotech.com

    phmccall@avagotech.com